Exhibit 10.9
Mustang Alliances, Inc.
410 Park Avenue, 15th Floor
New York, New York 10022
 
July  21, 2011
 
Mr. Lawrence Wolfe
 
Dear Mr. Wolfe:
 
We are pleased that you have agreed to accept an offer to act as a consultant to
Mustang Alliances, Inc., a Nevada corporation (the “Company”).  In such
capacity, you shall report to the Chief Executive Officer of the Company. This
letter will confirm our understanding with respect to your consultancy and set
forth the basis on which you will be compensated for such consulting services.
 
As compensation for your services to be provided to the Company, you shall be
entitled to receive:
 
(i)  
as a signing bonus upon execution of this letter agreement, 100,000 shares of
restricted common stock of the Company, par value $0.0001 per share (“Common
Stock”);

 
(ii)  
a consulting fee for the first 12 months of this engagement in the amount of
$150,000, payable 50% in cash and 50% in shares of Common Stock. The cash
portion shall be paid monthly, and the shares, which shall be valued by
reference to the last reported sales price for the Common Stock on the day prior
to the first day of each month, will be issued on January 1st and June
1st.  Notwithstanding, if the Company raises at least $2,500,000 in equity
financing, all of such fee shall be payable in cash.  Such consulting fee shall
be increased to $180,000 commencing on the first anniversary of the date hereof
and shall be further increased to $240,000 per each 12-month period thereafter
if the Company’s mines produce at least 12,000 ounces per annum;

 
(iii)  
on each anniversary of the date hereof, a grant of  a 10-year option (“Option”)
to purchase an aggregate of 120,000 shares of Common Stock at an exercise price
of $0.50 per share, half of the Option shall vest on January 1 and half on June
1 following such grant date. Upon termination of this agreement, you have 30
days to exercise any Options vested prior to such termination.

 
(iv)  
as a one-time bonus, an option to purchase (i) an aggregate of 250,000 shares at
an exercise price of $0.50 per share, which option shall vest and be exercisable
upon the production by the Company’s mines of 12,000 ounces; (ii) an aggregate
of 250,000 shares at an exercise price of $0.50 per share, which option shall
vest and be exercisable upon the production of  24,000 ounces and (iii) an
aggregate of 500,000 shares at an exercise price of $0.50 per share, which
option shall vest and be exercisable upon the production of 48,000 ounces.  Such
option shall be exercisable for 30 days following termination of this agreement.

 
You shall be entitled to participate in such catastrophic health insurance as
the Company provides to its employees.
 
 
 

--------------------------------------------------------------------------------

 
 
You shall also be entitled to four weeks per calendar year of paid vacation in
accordance with the Company’s vacation policies. You shall schedule such
vacation at such time or times as you and the Company determine is mutually
convenient.
 
You represent that you are free to enter into this letter agreement without
violation of any agreements or covenants entered into by you in favor of third
parties.
 
Simultaneously herewith, you shall enter into a nondisclosure and non-compete
agreement in favor of the Company.
 
It is understood and agreed that in the performance of your consulting services
hereunder, you are acting as an independent contractor and not as an agent or
employee of, or partner, joint venturer or in any other relationship with, the
Company.  You acknowledge that no income, social security or other taxes will be
withheld or accrued by the Company, on your behalf.  Neither the Company nor you
has the authority to bind the other in any agreement without the prior written
consent of the Company.
 
This letter embodies the entire agreement and understanding among us and
supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter hereof.  No waiver, amendment or other
modification of this letter agreement shall be effective unless in writing and
signed by each party to be bound thereby.
 
This letter agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to principals of
conflict of laws.
 
You acknowledge and understand that your engagement by the Company is “at will”.
Either you or the Company may terminate this agreement at any time and for any
reason or for no reason. Upon such termination, your compensation shall
immediately cease other than as expressly provided herein.
 
Please confirm your agreement with the foregoing by signing and returning this
letter where indicated below.
 
 

  Very truly yours,
 
MUSTANG ALLIANCES, INC.
 
By: /s/ Leonard Sternheim                               
Name: Leonard Sternheim
Title:    President and Chief Executive Officer

 
 
 
Agreed and Accepted:

 
/s/ Lawrence Wolfe                  
Name: Lawrence Wolfe
 
 
Date: July 22, 2011
 
 

--------------------------------------------------------------------------------